DETAILED ACTION
The following office action is in response to the amendment filed 4/16/2021 in which claim 1 was amended.  Presently, claims 1-20 are pending with claims 11-20 being withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 5,120,304) in view of Parviz (US 9,402,582) in further view of Schneider (US 2016/0095664).
Sasaki teaches a medical glove, comprising: a cuff (see figure 1) having an opening for hand entry and an opening edge; a body section coupled to the cuff (at 20); a plurality of finger members 18 coupled to the body section generally opposite from the cuff, a first channel 12 integrally formed in the glove, the first channel comprising: a first open end proximate to the opening edge; a second open end 16 proximate to the tip end of one of the finger members; and an enclosed hollow space connecting the first open end and the second open end; wherein the second open end comprises a plurality of orifices.
Sasaki does not teach and at least one biosensor included in the channel.  
Parviz teaches a glove with a biosensor for detecting tissue (see par. 26).

Sasaki does not teach the first channel providing suction.  Sasaki does teach channel 24 providing suction. 
Schneider teaches a surgeon’s glove that has channel 22 located at the fingertip, which provides suction. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sasaki with suction location of Schneieder in order to allow the surgeon to precisely locate the suction in smaller area.
As to claim 2, Sasaki teaches the second open end 16 extends at least partially around the tip end of the finger member.  
As to claim 3, Sasaki teaches the glove further comprises a first material that forms the channel 12.
As to claim 5, Sasaki taches at least a portion of the orifices 16 are arranged in two or more rows (see figure 1).  
As to claim 6, Sasaki teaches a second channel 24.  
As to claim 8, Sasaki teaches the first channel 12 provides suction and the second channel provides irrigation 24.  
As to claim 10, Sasaki teaches the first channel 12 further comprises a tube embedded into the glove.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 5,120,304) in view of Parviz (US 9,402,582) in further view of  Schneider (US 2016/0095664) as applied to claim 1 above, in further view of Isom (US 7,103,919).

Isom teaches a glove having air distribution that includes orifices 759-765 of a variety of shapes.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the shape of the combined references with the shapes of Isom in order to provide the irrigation in the desired location
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 5,120,304) in view of Parviz (US 9,402,582) in further view of  Schneider (US 2016/0095664) as applied to claims 1 and 6 above, in further view of WO 02/43550.
The combined references teach all the limitations of claim 7, except the second channel is positioned on one of the same finger member as the first channel and a different finger member than the first channel.  
‘550 teaches a cleaning glove where the second channel 7 is positioned on one of the same finger member (index) as the first channel 6 and a different finger member (5; pinky) than the first channel.  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the second channel of Sasaki with the placement of ‘585 in order to provide the tubes close to the end of the hand allowing the glove to get in tighter spots.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 5,120,304) in view of Parviz (US 9,402,582) in further view of  Schneider (US 2016/0095664) as applied to claim 1 above in further view of Phythyon (US 7,918,227).
The combined references teach all the limitations of claim 9, except comprising one or more supporting structures to prevent collapse of the first channel when the first channel is under suction.

It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the tube of the combined references with the spring of Phythyon in order to make sure the tubes are open during the movement of the fingers.   
Response to Arguments
The applicant has amended the claim to state the first channel provides suction.  The applicant argues that the prior art of Sasaki teaches away from suction.  The examiner respectfully disagrees as Sasaki teaches suction on the palm of wearer.  The modification with the newly found references above teaches the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732